DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  a claim cannot depend from itself. For purposes of examination, the Examiner will assume that claim 3 depends from claim 1.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  a claim cannot depend from itself. For purposes of examination, the Examiner will assume that claim 4 depends from claim 1.  Appropriate correction is required.
 
Claim 9 is objected to because of the following informalities:  “The system of claim 1 wherein the line sensor of a continuous wave time-of-flight sensor” is an incomplete sentence. For purposes of moving the examination forward, the Examiner will interpret the claim to mean:  “The system of claim 1 wherein the line sensor is a continuous wave time-of-flight sensor.”  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  “The method of claim 13 further comprising: cycling the light source on and off; and reading the line sensor as the light source is cycled on and off.” implies antecedent basis for “the light source” being previously described in the claim(s). For purposes of moving the examination forward, the Examiner will interpret the claim to mean:  “The method of claim 13 further comprising: cycling the line light source on and off; and reading the line sensor as the line light source is cycled on and off.”   Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  “The computer-readable storage media of claim 19 containing further instructions that, when executed by a processor, perform the steps of: cycling the light source on and off, and reading the line sensor as the light source is cycled on and off.” implies antecedent basis for “the light source” being previously described in the claim(s). For purposes of moving the examination forward, the Examiner will interpret the claim to mean:  “The computer-readable storage media of claim 19 containing further instructions that, when executed by a processor, perform the steps of: cycling the line light source on and off, and reading the line sensor as the line light source is cycled on and off.”   Appropriate correction is required.

Claim 23 is objected to because of the following informalities:  “The computer-readable storage media of claim 20 containing further instructions that, when executed by a processor, perform the steps of: filtering ambient light from the light sensed by the line sensor by reading the same line in the light curtain twice, once with the light source illuminated and once without, and subtracting the readings.” implies antecedent basis for “the light source” being previously described in the claim(s). For purposes of moving the examination forward, the Examiner will interpret the claim to mean:  “The computer-readable storage media of claim 20 containing further instructions that, when executed by a processor, perform the steps of: filtering ambient light from the light sensed by the line sensor by reading the same line in the light curtain twice, once with the line light source illuminated and once without, and subtracting the readings. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 4, 15 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the first steerable mirror" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the light detected".  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the light detected".  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation "the presence".  There is insufficient antecedent basis for this limitation in the claim.

Claim 22 recites the limitation "the variance" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites the limitation "the same line in the light curtain”.  There is insufficient antecedent basis for “the same line” limitation in the claim.
Claim 23 recites the limitation “the readings”.  There is insufficient antecedent basis for “the readings” limitation in the claim.
Claim 23 recites the limitation “the light sensed”.  There is insufficient antecedent basis for “the light sensed” limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9-10, 12-14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Achar et al., Epipolar Time-of-Flight Imaging (From IDS: ACM Trans. Graph, 36, 4, Article 37 (July 2017), 8 pages. DOI: http://dx.doi.org/10. l 145/3072959.3073686).


Regarding claim 1: Achar teaches a system comprising: 
a light source for creating a line of light defining an illumination plane [Page 3, Col 1, EPIPOLAR TIME OF FLIGHT teaches: we use a line laser source with a 1D-scanning mirror that projects a steerable light sheet onto the scene]; 
a line sensor for sensing a line of light in a sensing plane [Page 3, Col 1, EPIPOLAR TIME OF FLIGHT teaches: use a 2D sensor with a controllable region of interest (ROI)], the sensed line of light being defined by an intersection of the illumination plane and the sensing plane [Page 3, Col 2 teaches: synchronize the sensor and light; and the projected light sheet illuminates a single row of pixels (i.e. sensed line) in the camera]; 
a processor [Page 3, Col 2, EPIPOLAR TOF PROTOTYPE teaches: microcontroller]; 
software executed by the processor for performing the functions of: 
steering the illumination plane and the sensing plane synchronously to create the intersection between the illumination plane and the sensing plane [Page 6, Col 1, RESULTS teaches: system illuminates and images a single line; and Page 3, Col 2, EPIPOLAR TOF PROTOTYPE teaches The microcontroller also actuates the projector's galvomirror, and Page 3, Col 1 EPIPOLAR TIME OF FLIGHT teaches mirror that projects a steerable light sheet onto the scene] such that the intersection of the illumination plane and the sensing plane follows a pre-defined path defining a light curtain [Page 7, Col 1, DISCUSSION teaches: In our prototype, the scanning mirror follows a sawtooth pattern and captures rows in an ordered sequence; 
cycling the light source on and off, and reading the line sensor as the light source is cycled on and off [Page 1, Col 2, CONTINUOUS WAVE TIME OF FLIGHT teaches: use a temporally-modulated light source and a sensor where the exposure is also modulated during integration].

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 1.
In addition, Achar teaches wherein the line sensor comprises a lens and a sensor capable of sensing a single line of pixels [Page 6, Col 1, RESULTS teaches: system illuminates and images a single line].

Regarding claim 9: the essence of the claim is taught above in the rejection of claim 1.
In addition, Achar teaches wherein the line sensor of a continuous wave time-of-flight sensor [Page 6, Col 2, DISCUSSION teaches: Epipolar imaging for continuous-wave time-of-flight depth cameras mitigates many of the problems commonly encountered].

Regarding claim 10: the essence of the claim is taught above in the rejection of claim 1.
In addition, Achar teaches wherein the illumination plane and the sensing plane are steered by steerable galvo mirrors [Page 3, Col 2, EPIPOLAR TOF PROTOTYPE teaches: The laser light is directed at a ID scanning galvomirror that can be rotated to deflect the sheet; and mirror calibration is performed to determine the mapping between galvomirror angle and illuminated camera row] .

Regarding claim 12: the essence of the claim is taught above in the rejection of claim 1.
In addition, Achar teaches wherein the line sensor is a 2D sensor having a rolling shutter or a region of interest mask [Page 3, Col 2, INTRODUCTION teaches: significant improvements in energy efficiency and robustness can he achieved with a 2D scanning-laser projector and a rolling shutter camera]. 

Regarding claim 13: the claim recites a method of carrying out the use of a system with most of the limitations of claim 1. Achar teaches using a system [Page 3, Col 2, EPIPOLAR PROTOTYPE teaches sensor we use…A microcontroller is used to synchronize…We align the projector and camera]. Therefore, the rejection of claim 1 applies equally as well to this claim. 

Regarding claim 14: the claim recites a method of carrying out the use of a system with more of the limitations of claim 1. Achar teaches using a system [Page 3, Col 2, EPIPOLAR PROTOTYPE teaches: sensor we use…A microcontroller is used to synchronize…We align the projector and camera]. Therefore, the rejection of claim 1 applies equally as well to this claim. 



Regarding claim 19: the claim recites a non-transitory computer-readable storage media containing instructions for carrying method of claim 13. Achar teaches using a microcontroller [Page 3, Col 2, EPIPOLAR PROTOTYPE teaches: A microcontroller is used to synchronize…the microcontroller communicates]. Therefore, the rejection of claim 13 applies equally as well to this claim. 

Regarding claim 20: the claim recites a non-transitory computer-readable storage media containing instructions using a system with some of the limitations of claim 1. Achar teaches using a microcontroller [Page 3, Col 2, EPIPOLAR PROTOTYPE teaches: A microcontroller is used to synchronize…the microcontroller communicates]. Therefore, the pertinent rejection of claim 1 applies equally as well to this claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achar in view of Blanton et al., (From IDS: US 2015/0067929).

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Achar explicitly teaches wherein the light source comprises: a laser diode; a collimation lens; and a Powell-type lens; wherein light emitted by the laser diode is formed into a line of light by the Powell-type lens and before striking the first steerable mirror.
In a related field of endeavor, Blanton teaches wherein the light source comprises: a laser diode; a collimation lens; and a Powell-type lens; wherein light emitted by the laser diode is formed into a line of light by the Powell-type lens [¶0068 teaches; The scan illumination (123), as used with the Powell lens in the example of FIG. 10A, is assumed to be either laser light or light that is otherwise collimated upon leaving its source] and before striking the first steerable mirror [¶0059 teaches: optical conical mirror disposed within the probe so that scan illumination that strikes the mirror is reflected radially (134). The example apparatus of FIG. 8 is said to project "at least some" of the radial scan illumination onto a scanned object].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Blanton’s teaching of a laser diode; a collimation lens; and a Powell-type lens into Achar’s system for the benefit, as taught by Blanton, of reducing the risk of scan illumination noise, improving the quality of reflected scan illumination, improving the quality of measurement, and improving imaging quality. [Blanton, ¶0031]


Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achar in view of Hasselbring, (US Patent No 5,717,390).

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Achar explicitly teaches wherein the software performs the further functions of: detecting a variance in the light detected by the line sensor, indicative of the presence of an object intersecting the light curtain.
In a related field of endeavor, Hasselbring teaches wherein the software performs the further functions of: detecting a variance in the light detected by the line sensor, indicative of the presence of an object intersecting the light curtain [Col 3, lines 4-9 teach: vehicle traverses the profiling-window, certain of the beams emanating from the emitter-cells become momentarily occluded, registering as non-received emitter-beams of the overall projected light-curtain of emanating beams].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hasselbring’s teaching of detecting a variance in the light detected into Achar’s system for the benefit, as taught by Hasselbring, of enabling near-instantaneous determination and recording. [Hasselbring, Col 3, lines 14-15]

Regarding claim 15: the claim recites a method of carrying out the use of a system with the limitations of claim 4. Achar teaches using a system [Page 3, Col 2, EPIPOLAR PROTOTYPE teaches: sensor we use…A microcontroller is used to synchronize…We align the projector and camera]. Therefore, the rejection of claim 4 applies equally as well to this claim. 


Claims 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achar in view of Hasselbring in view of Mimeault et al., (US 2014/0232566).
 
Regarding claim 5: the essence of the claim is taught above in the rejection of claim 4.
However, it does not appear that Achar modified by Hasselbring explicitly teaches wherein the software performs the further functions of: communicating an alert off-unit upon detection of the variance.
In a related field of endeavor, Mimeault teaches wherein the software performs the further functions of: communicating an alert off-unit upon detection of the variance [¶0106 teaches: The sequence information of the tracking of the pattern confirms the direction of movement of the vehicle and can be used as a wrong-way driver detection and warning system.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mimeault’s teaching of a warning system into Achar modified by Hasselbring’s system for the benefit, as taught by Mimeault, of  TOF and from the image sensor with image processing analysis permits very efficient classification. [Mimeault, ¶0114]

Regarding claim 22: the claim recites a non-transitory computer-readable storage media containing instructions using a system with the limitations of claim 5. Achar teaches using a microcontroller [Page 3, Col 2, EPIPOLAR PROTOTYPE teaches: A microcontroller is used to synchronize…the microcontroller communicates]. Therefore, the rejection of claim 5 applies equally as well to this claim. 



Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achar in view of Takabatake, (From IDS: US 2011/0299135).

Regarding claim 6: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Achar explicitly teaches wherein the illumination plane and the sensing plane are rotated about parallel axes.
In a related field of endeavor, Takabatake teaches wherein the illumination plane and the sensing plane are rotated about parallel axes [¶0050 teaches : he motor 50 is activated by the motor driver 67 to rotate the rotary head 6 around the rotation axis 8. The rotary head 6 supports the line sensor 20 and the line light source units 25].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takabatake’s teaching of the illumination plane and the sensing plane rotate about parallel axes into Achar’s system for the benefit, as taught by Takabatake, of efficiency effected by image reading unit as the rotary unit section which holds the image reading unit and the light source unit rotates the image reading unit and the light source unit together. [Takabatke, ¶0101]

Regarding claim 16: the claim recites a method of carrying out the use of a system with the limitations of claim 6. Achar teaches using a system [Page 3, Col 2, EPIPOLAR PROTOTYPE teaches: sensor we use…A microcontroller is used to synchronize…We align the projector and camera]. Therefore, the rejection of claim 6 applies equally as well to this claim. 

Claims 7-8, 11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achar in view of Enami, (From IDS: US 2014/0055779).

Regarding claim 7: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Achar explicitly teaches wherein the illumination plane and the sensing plane are rotated over two axes.
In a related field of endeavor, Enami teaches wherein the illumination plane and the sensing plane are rotated over two axes [¶0063 teaches: Namely, detecting unit 8 and rotational plane mirror 5 are configured to be rotatable integrally with each other about the X axis (first axis) and the Y axis (second axis) whose intersection corresponds to the center of light source 10.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Enami’s teaching of the illumination plane and the sensing plane rotating over two axes into Achar’s system for the benefit, as taught by Enami of improving the S/N (Signal to Noise) ratio. [Enami, ¶0176]

Regarding claim 8: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Achar explicitly teaches wherein the illumination plane and the sensing plane are rotated over two points. 
However, it does not appear that Achar explicitly teaches wherein the illumination plane and the sensing plane rotated over two points.
In a related field of endeavor, Enami teaches wherein the illumination plane and the sensing plane rotated over two points [¶0063 teaches: Namely, detecting unit 8 and rotational plane mirror 5 are configured to be rotatable integrally with each other about the X axis (first axis) and the Y axis (second axis) whose intersection corresponds to the center of light source 10.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Enami’s teaching of the illumination plane and the sensing plane rotating over two points into Achar’s system for the benefit, as taught by Enami of improving the S/N (Signal to Noise) ratio. [Enami, ¶0176]

Regarding claim 11: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Achar explicitly teaches wherein the illumination plane and the sensing plane are steered by mechanical motors.
In a related field of endeavor, Enami teaches wherein the illumination plane and the sensing plane are steered by mechanical motors [¶0064 teaches: Namely, X-axis motor 11 for rotating base 2 about the X axis, Y-axis motor 12 for rotating support 3 about the Y axis, and a computer (described later herein) controlling these motors correspond to a movement mechanism for causing detecting unit 8 and rotational plane mirror 5 to move relatively to light source 10.].
The motivation to combine is the same as for claim 7. [See teaching above]

Regarding claim 17: the claim recites a method of carrying out the use of a system with the limitations of claim 7. Achar teaches using a system [Page 3, Col 2, EPIPOLAR PROTOTYPE teaches: sensor we use…A microcontroller is used to synchronize…We align the projector and camera]. Therefore, the rejection of claim 7 applies equally as well to this claim. 

Regarding claim 18: the claim recites a method of carrying out the use of a system with the limitations of claim 8. Achar teaches using a system [Page 3, Col 2, EPIPOLAR PROTOTYPE teaches: sensor we use…A microcontroller is used to synchronize…We align the projector and camera]. Therefore, the rejection of claim 8 applies equally as well to this claim. 


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achar in view of Callari et al., (From IDS: US Patent No 6,529,627).

Regarding claim 23: the essence of the claim is taught above in claim 20.
In addition, Achar teaches containing further instructions that, when executed by a processor, perform the steps of: filtering ambient light from the light sensed by the line sensor [Page 3, Col 2, EPIPOLAR TOF PROTOTYPE teaches: The time-of-flight sensor we use is the EPC660 (from Espros Photonics) which has a resolution of 320x240 and pixels that implement ambient saturation prevention. The sensor is fitted with a 8 mm Fl.6 low distortion lens and an optical bandpass filter].
However, it does not appear that Achar explicitly teaches filtering by reading the same line in the light curtain twice, once with the light source illuminated and once without, and subtracting the readings.
In a related field of endeavor, Callari teaches filtering by reading the same line in the light curtain twice, once with the light source illuminated and once without, and subtracting the readings [Col 7, lines 26-43 teach: One of the approaches to achieve this is first to take a snapshot of the scene with the object as a reference image. When the laser pointer is in operation to illuminate the object, an actual image of the illuminated object is taken. The reference image is then subtracted from the actual image.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Callari’s teaching of filtering by reading the same line in the light curtain twice, once with the light source illuminated and once without, and subtracting the readings into Achar’s system for the benefit, as taught by Callari of allowing image cleaning. [Callari, Col 11, lines 3-20]

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Prince, (US Patent No 9,536,320) teaches: the use of epipolar lines and the use of matrix transformations to coordinate cameras
Narasimham et al., (2018/0094919) teaches an energy optimizes imaging system with the ability to illuminate specific pixels in a scene; and 
Narasimham et al., (US Patent No 10,359,277) teaches a sensor that has the ability to capture light with specific pixels of its sensor matrix, temporally synchronized such that the sensor captures light only when the light source is illuminating pixels in the scene. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485